Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT dated as of January 29, 2016 (this “Amendment”) to the Revolving
Credit Agreement dated as of July 28, 2014 (as amended, amended and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement” and
as amended hereby, the “Amended Credit Agreement”) among PPL CAPITAL FUNDING,
INC. (the “Borrower”), PPL CORPORATION (the “Guarantor”), the LENDERS party
thereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Lender and Swingline Lender (the “Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement to (i)
extend the scheduled Termination Date (ii) increase the Commitments and (iii)
make certain other amendments, all as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall, after this Amendment
becomes effective, refer to the Amended Credit Agreement.

Section 2. Credit Agreement Amendments. With effect from and including the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:

   (a)          Defined Terms.

                                            (i)          Section 1.01 of the
Existing Credit Agreement is amended by amending the definitions of the terms
listed below as follows:

                                                                 (A)         
The definition of “Lender Default” is amended by adding the following new clause
(v) after clause (iv) and immediately preceding the proviso thereto:

“, or (v) the Lender becomes the subject of a Bail-in Action”

                                                                 (B)         
The definition of “London Interbank Offered Rate” is amended by (x) deleting the
proviso at the end of clause (i) thereof, (y) deleting the proviso at the end of
clause (ii) thereof and (z) adding the following sentence at the end thereof:

 

 

“Notwithstanding the foregoing, if the London Interbank Offered Rate determined
in accordance with the foregoing shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”

                                                                 (C)         
The definition of “Letter of Credit Liabilities” is amended by adding the
following sentence at the end thereof:

“For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.”

                                          (ii)          Section 1.01 of the
Existing Credit Agreement is amended by replacing the definitions of the terms
listed below in their entirety with the following:

“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time, including any Lender subject to a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more clauses of the definition of “Lender
Default” shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to cure as expressly
contemplated in the definition of “Lender Default”) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to the nearest 1/100th of 1%)
charged by Wells Fargo Bank, National Association on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if any such rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“JLA Issuing Bank” means Wells Fargo Bank, Bank of America, N.A., Citibank,
N.A., JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd. and Barclays Bank PLC
(provided that Barclays Bank PLC shall issue only standby Letters of Credit).

“Joint Lead Arrangers” means Wells Fargo Securities, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Mizuho Bank, Ltd., Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and Barclays Bank PLC, each in their capacity as
joint lead arranger and joint bookrunner in respect of this Agreement.

 

 

“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a London Business Day, the immediately preceding London Business Day (or if not
so reported, then as determined by the Swingline Lender from another recognized
source or interbank quotation); provided, however, that if any such rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).

“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other applicable sanctions authority.

“Termination Date” means the earlier to occur of (i) January 29, 2021, as may be
extended from time to time pursuant to Section 2.08(d), and (ii) the date upon
which all Commitments shall have been terminated in their entirety in accordance
with this Agreement.

                                        (iii)          Section 1.01 of the
Existing Credit Agreement is amended by inserting the following definitions in
their correct alphabetical order:

“Amendment No. 1 Closing Date” means January 29, 2016.

“Amendment No. 1 Fee Letter” means that certain fee letter dated as of December
28, 2015 among the Guarantor, Kentucky Utilities Company, Louisville Gas and
Electric Company, PPL Electric Utilities Corporation, Wells Fargo Securities and
Wells Fargo Bank.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise or branch
profits or similar taxes, duties, levies, impost, deductions, charges, and
withholdings and all liabilities with respect thereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established

 

 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“ISP” has the meaning set forth in Section 3.13.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
any Issuing Lender and the Borrower (or any Subsidiary) or in favor of such
Issuing Lender and relating to such Letter of Credit.

“Other Connection Taxes” means, with respect to any Agent or Lender, taxes,
duties, levies, impost, deductions, charges, and withholdings and all
liabilities with respect thereto imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

                                        (iv)          The definition of “FATCA”
in Section 1.01 of the Existing Credit Agreement is amended by replacing “Code”
where it appears therein with “Internal Revenue Code”.

                  (b)          Commitments to Lend. Section 2.01 of the Existing
Credit Agreement is amended and restated by inserting “in Dollars” immediately
after “to make Revolving Loans” where it appears therein.

                   (c)          Swingline Loans. Section 2.02(a) of the Existing
Credit Agreement is amended by replacing the first sentence thereof with the
following:

“Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time from the
Effective Date through, but

 

 

not including, the Swingline Termination Date in an aggregate principal amount
at any time outstanding that will not result in (i) the sum of the total
Swingline Exposures exceeding the Swingline Sublimit, (ii) the sum of the total
Revolving Outstandings exceeding the total Commitments, (iii) any Lender’s
Revolving Outstandings exceeding such Lender’s Commitment or (iv) in the case of
the Swingline Lender (whether directly or through an Affiliate), the sum of such
Lender’s Revolving Outstandings plus (without duplication) the outstanding
principal amount of Swingline Loans made by the Swingline Lender exceeding such
Swingline Lender’s Commitment; provided, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.”

                  (d)          Optional Extensions. Section 2.08(d)(ii) of the
Existing Credit Agreement is amended by replacing “anniversary of the date
hereof” where it appears therein with “anniversary of the Amendment No. 1
Closing Date”.

                   (e)          Increased Costs; Taxes.

                                                  (i)          Section
2.16(a)(ii) of the Existing Credit Agreement is amended and replaced in its
entirety with the following:

“(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Lender in respect thereof (other than (A)
Taxes, (B) Other Taxes, (C) the imposition of, or any change in the rate of, any
taxes described in clause (i)(a) and clauses (ii) through (iv) of the definition
of Taxes in Section 2.17(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s or an Issuing Lender’s failure to comply with Section
2.17(e)) or”.

                                          (ii)          Section 2.17(a)(i) of
the Existing Credit Agreement is amended by:

                                                                 (A)         
inserting “(a)” after “Lender” where it first appears therein;

                                                                 (B)         
replacing “principal executive office” where it appears therein with “principal
office”; and

                                                                 (C)         
inserting “or (b) that are Other Connection Taxes” at the end thereof.

                    (f)          Increases in Commitments. Section 2.19(a) of
the Existing Credit Agreement is amended and restated by replacing the reference
to “$100,000,000” where it appears therein with “$250,000,000”.

                   (g)          Letters of Credit.

                                            (i)          Section 3.02 of the
Existing Credit Agreement is amended by adding the following new clause (b) at
the end thereof:

 

 

“(b) If the Borrower so requests in any applicable Letter of Credit Request, an
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable Issuing Lender, the Borrower shall not be required to make a
specific request to the applicable Issuing Lender for any such extension.  Once
an Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed
to have authorized (but may not require) the applicable Issuing Lender to permit
the extension of such Letter of Credit at any time to an expiry date not later
than five days prior to the Termination Date; provided, however, that no Issuing
Lender shall permit any such extension if (A) such Issuing Lender has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 3.04 or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such Issuing Lender not to permit
such extension.”

                                          (ii)          Section 3.13 of the
Existing Credit Agreement is amended by adding “(the “ISP”)” immediately after
the words “The rules of the “International Standby Practices 1998” as published
by the International Chamber of Commerce most recently at the time of issuance
of any Letter of Credit”.

                                        (iii)          Article III of the
Existing Credit Agreement is amended by inserting the following sections at the
end thereof:

                                                                 (A)         
“Section 3.14 Amount of Letter of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time , except that Letter of Credit fees payable as provided in Section 2.07(b)
shall be calculated based on the actual amount

 

 

available for drawing in effect at any time rather than such maximum stated
amount.”

                  (h)          Representations and Warranties.

                                            (i)          Sections 5.04(a),
5.04(c), 5.05, 5.13(a) and 5.13(b) of the Existing Credit Agreement are amended
and restated by replacing “December 31, 2013” where it appears therein with
“December 31, 2014”;

                                          (ii)          Section 5.04(b) is
amended and replaced in its entirety with the following:

“The unaudited consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of September 30, 2015 and the related unaudited consolidated
statements of income and cash flows for the nine months then ended fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Guarantor and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such nine-month period (subject to normal year-end audit
adjustments).”; and

                                        (iii)          Section 5.08 of the
Existing Credit Agreement is amended and restated by inserting “or the Amendment
No. 1 Closing Date” after “Effective Date” where it appears therein.

                    (i)          Sanctions. Section 6.06 of the Existing Credit
Agreement is amended by adding the following sentence at the end thereof:

“The proceeds of any Loan will not be used, directly or indirectly, to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country.”

                    (j)          Submission to Jurisdiction. Section 9.07 of the
Existing Credit Agreement is amended and restated by inserting “, borough of
Manhattan,” immediately after “New York City” where it appears therein.

                    (k)          Acknowledgment and Consent to Bail-in of EEA
Financial Institutions. The Existing Credit Agreement is amended by (i)
inserting the following new Section 9.15 immediately following Section 9.14 of
the Existing Credit Agreement, (ii) renumbering Section 9.15 of the Existing
Credit Agreement as Section 9.16:

“Section 9.15. Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

                (l)          Miscellaneous. Article IX of the Existing Credit
Agreement is amended by inserting the following sections at the end thereof:

                                            (i)          “Section 9.17. Interest
Rate Limitation. Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.”

                                          (ii)          “Section 9.18.
Severability. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.”

 

 

                                        (iii)          “Section 9.19. Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.”

(m)          Administrative Agent’s Fees. Section 8.10 of the Existing Credit
Agreement is amended by replacing “Fee Letter” where it appears therein with
“Amendment No. 1 Fee Letter”.

(n)          Appendices.

                                            (i)          Appendix A to the
Existing Credit Agreement (Commitments) is amended and replaced in its entirety
with Appendix A annexed hereto.

                                          (ii)          Appendix B to the
Existing Credit Agreement (JLA Fronting Sublimits) is amended and replaced in
its entirety with Appendix B annexed hereto.

Section 3. Changes in Commitments. With effect from and including the Amendment
Effective Date, (i) each Person listed on Appendix A hereto that is not a party
to the Existing Credit Agreement (each, a “New Lender” and, together with each
Person that is not an Exiting Lender, the “Continuing Lenders”) shall become a
Lender party to the Amended Credit Agreement, (ii) the Commitment of each Lender
shall be the amount set forth opposite the name of such Lender on Appendix A
hereto and (iii) each JLA Issuing Bank shall have the Fronting Sublimit set
forth in Appendix B. On the Amendment Effective Date, any Lender whose name does
not appear on Appendix A (each, an “Exiting Lender”) shall cease to be a Lender
party to the Credit Agreement, and all accrued fees and other amounts payable
under the Credit Agreement for the account of each Exiting Lender shall be due
and payable on such date; provided that the provisions of Sections 2.12, 2.16,
2.17 and 9.03 of the Credit Agreement shall continue to inure to the benefit of
each Exiting Lender after the Amendment Effective Date. On the Amendment
Effective Date, the Commitment Ratio of the Continuing Lenders shall be
redetermined giving effect to the adjustments to the Commitments referred to in
this Section 3, and the participations of the Continuing lenders in and the
obligations of the Continuing Lenders in respect of any Letters of Credit
outstanding on the Amendment Effective Date shall be reallocated to reflect such
redetermined Commitment Ratio.

Section 4. Full Force and Effect; Ratification. Except as expressly modified
herein, all of the terms and conditions of the Existing Credit Agreement are
unchanged, and, as modified hereby, the Borrower and the Guarantor confirm and
ratify all of the terms, covenants and conditions of the Existing Credit
Agreement. This Amendment constitutes the entire and final agreement among the
parties hereto with respect to the subject matter hereof and there are no other
agreements, understandings, undertakings, representations or warranties among
the parties hereto with respect to the subject matter hereof except as set forth
herein.

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



 

 

 

Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 7. Effectiveness. This Amendment shall become effective as of the first
date when each of the following conditions are met (the “Amendment Effective
Date”):

                                       (a)       the Agent shall have received
from the Borrower, the Guarantor and each Continuing Lender and Lenders
constituting Required Lenders a counterpart hereof signed by such party or
facsimile or other written confirmation (in form satisfactory to the Agent) that
such party has signed a counterpart hereof;

                                       (b)       the Agent shall have received a
duly executed revised Note for the account of each Lender requesting delivery of
such Note pursuant to Section 2.05 of the Credit Agreement;

                                       (c)       the Agent shall have received
satisfactory opinions of counsel for the Borrower, dated the Amendment Effective
Date;

                                       (d)       the Agent shall have received a
certificate dated the Amendment Effective Date signed on behalf of the Borrower
by the Chairman of the Board, the President, any Vice President, the Treasurer
or any Assistant Treasurer of the Borrower stating that (A) on the Amendment
Effective Date, before and after giving effect to this Amendment, no Default
shall have occurred or be continuing and (B) the representations and warranties
contained in the Amended Credit Agreement are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date;

                                       (e)       the Agent shall have received
(i) a certificate of the Secretary of the State of Delaware, dated as of a
recent date, as to the good standing of the Borrower and (ii) a certificate of
the Secretary or an Assistant Secretary of the Borrower dated the Amendment
Effective Date and certifying (A) that attached thereto is a true, correct and
complete copies of (x) the Borrower’s articles of incorporation certified by the
Secretary of the State of Delaware and (y) the bylaws of the Borrower, (B) as to
the absence of dissolution or liquidation proceedings by or against the
Borrower, (C) that attached thereto is a true, correct and complete copy of
resolutions adopted by the board of directors of the Borrower authorizing the
execution, delivery and performance of this Amendment and each other document
delivered in connection herewith and that such resolutions have not been amended
and are in full force and effect on the date of such certificate and (D) as to
the incumbency and specimen signatures of each officer of the Borrower executing
this Amendment or any other document delivered in connection herewith;

                                        (f)       the Agent shall have received
(i) a certificate of the Secretary of the Commonwealth of the Commonwealth of
Pennsylvania, dated as of a recent date, as to the

 

 

good standing of the Guarantor and (ii) a certificate of the Secretary or an
Assistant Secretary of the Guarantor dated the Amendment Effective Date and
certifying (A) that attached thereto is a true, correct and complete copies of
(x) the Guarantor’s articles of incorporation certified by the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania and (y) the bylaws of the
Guarantor, (B) as to the absence of dissolution or liquidation proceedings by or
against the Guarantor, (C) that attached thereto is a true, correct and complete
copy of resolutions adopted by the board of directors of the Guarantor
authorizing the execution, delivery and performance of this Amendment and each
other document delivered in connection herewith and that such resolutions have
not been amended and are in full force and effect on the date of such
certificate and (D) as to the incumbency and specimen signatures of each officer
of the Guarantor executing this Amendment or any other document delivered in
connection herewith;

                                       (g)       all necessary governmental
(domestic or foreign), regulatory and third party approvals, if any, in
connection with the transactions contemplated by this Amendment and the other
Loan Documents shall have been obtained and remain in full force and effect, in
each case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Agent, materially adverse conditions upon the consummation of such
transactions; provided that any such approvals with respect to elections by the
Borrower to increase the Commitment as contemplated by Section 2.19 of the
Credit Agreement need not be obtained or provided until the Borrower makes any
such election;

                                       (h)       each New Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, as has
been reasonably requested in writing;

                                        (i)       there shall be no outstanding
Loans; and

                                        (j)       the Agent shall have received
all costs, fees and expenses due to the Agent, the Joint Lead Arrangers (as such
term is defined in the commitment letter dated December 28, 2015 to the
Guarantor from Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., Mizuho Bank, Ltd., Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, JPMorgan Chase Bank, N.A. and Barclays Bank PLC) and the
Lenders.

Section 8. Notes. Any Lender receiving a revised Note as contemplated by Section
7(b) above shall on or promptly after the Amendment Effective Date return any
prior Note issued under the Existing Credit Agreement to the Borrower for
cancellation.

Section 9. Miscellaneous. This Amendment shall constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents. The
provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein. The Borrower shall pay all reasonable
out-of-pocket costs and expenses of the Agent incurred in

 

 

connection with the negotiation, preparation and execution of this Amendment and
the transactions contemplated hereby. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

[Signature Pages to Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

  PPL CAPITAL FUNDING, INC., as Borrower   By:          /s/ Tadd J. Henninger  
  Name: Tadd J. Henninger     Title: Assistant Treasurer

 

 

  PPL CORPORATION, as Guarantor   By:          /s/ Tadd J. Henninger     Name:
Tadd J. Henninger     Title: Assistant Treasurer

 

 





[Signature Pages to CF - Amendment]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing
Lender, Swingline Lender and a Lender   By:          /s/ Frederick W. Price    
Name: Frederick W. Price     Title: Managing Director

 



 



[Signature Pages to CF - Amendment]

 

 

 

  Bank of America, N.A., as a Lender and Issuing Lender   By:          /s/
William Merritt     Name: William Merritt     Title: Director

 



 



[Signature Pages to CF - Amendment] 

 

 

 

  JPMorgan Chase Bank, N.A., as a Lender and Issuing Lender   By:          /s/
Juan J. Javellana     Name: Juan J. Javellana     Title: Executive Director





 

 



[Signature Pages to CF - Amendment]

 

 

 

  BARCLAYS BANK PLC, as a Lender and Issuing Lender   By:          /s/ Craig J.
Malloy     Name: Craig J. Malloy     Title: Director





 

 



[Signature Pages to CF - Amendment]

 

 

 

  CITIBANK, N.A., as a Lender and Issuing Lender   By:          /s/ Lisa Huang  
  Name: Lisa Huang     Title: Vice President





 

 



[Signature Pages to CF - Amendment]

 

 

 

  MIZUHO BANK, LTD., as a Lender and Issuing Lender   By:          /s/ Leon Mo  
  Name: Leon Mo     Title: Authorized Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

The Bank of Nova Scotia, as a Lender

 

  By:          /s/ David Dewar     Name: David Dewar     Title: Director





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

  By:          /s/ Chi-Cheng Chen     Name: Chi-Cheng Chen     Title: Director





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

BNP Paribas

 

  By:          /s/ Francis DeLaney     Name: Francis DeLaney     Title: Managing
Director          

BNP Paribas

 

  By:          /s/ Karima Omar     Name: Karima Omar     Title: Vice President





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

  By:          /s/ John M. Grause     Name: John M. Grause     Title: Authorized
Signatory           By:          /s/ Robert Casey     Name: Robert Casey    
Title: Authorized Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

  By:          /s/ Mikhail Faybusovich     Name: Mikhail Faybusovich     Title:
Authorized Signatory         By:          /s/ Gregory Fantoni     Name: Gregory
Fantoni     Title: Authorized Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

  By:          /s/ Rebecca Kratz     Name: Rebecca Kratz     Title: Authorized
Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

Morgan Stanley Bank, N.A., as a Lender

 

  By:          /s/ Michael King     Name: Michael King     Title: Authorized
Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

  By:          /s/ Rahul D. Shah     Name: Rahul D. Shah     Title: Authorized
Signatory





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

SunTrust Bank, as a Lender

 

  By:          /s/ Shannon Juhan     Name: Shannon Juhan     Title: Director





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

  By:          /s/ Darlene Arias     Name: Darlene Arias     Title: Director    
    By:          /s/ Craig Pearson     Name: Craig Pearson     Title: Associate
Director       Banking Product Services, US





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

U.S. Bank National Association, as a Lender

 

  By:          /s/ Paul Vastola     Name: Paul Vastola     Title: Senior Vice
President





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

  By:          /s/ Mark W. Rogers     Name: Mark W. Rogers     Title: Vice
President





 

 



[Signature Pages to CF - Amendment]

 

 

 

 

PNC Bank, National Association, as a Lender

 

  By:          /s/ Thomas E. Redmond     Name: Thomas E. Redmond     Title:
Senior Vice President





 

 



[Signature Pages to CF - Amendment]

 

 

 

Appendix A

 

COMMITMENTS

 

Lender Commitment Wells Fargo Bank, National Association $45,500,000.00 Bank of
America, N.A. $45,500,000.00 JPMorgan Chase Bank, N.A. $45,500,000.00 Barclays
Bank PLC $45,500,000.00 Citibank, N.A. $45,500,000.00 Mizuho Bank, Ltd.
$45,500,000.00 The Bank of Nova Scotia $35,000,000.00 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $35,000,000.00 BNP Paribas $35,000,000.00 Canadian
Imperial Bank of Commerce $35,000,000.00 Credit Suisse AG, Cayman Islands Branch
$35,000,000.00 Goldman Sachs Bank USA $35,000,000.00 Morgan Stanley Bank, N.A.
$35,000,000.00 Royal Bank of Canada $35,000,000.00 SunTrust Bank $35,000,000.00
UBS AG, Stamford Branch $35,000,000.00 U.S. Bank National Association
$35,000,000.00 The Bank of New York Mellon $21,000,000.00 PNC Bank, National
Association $21,000,000.00 Total $700,000,000.00

 

 

Appendix B

 

JLA FRONTING SUBLIMITS

 

JLA Issuing Banks   Sublimit Wells Fargo Bank   $ 25,000,000 Bank of America,
N.A.   $ 25,000,000 Citibank, N.A.   $ 25,000,000 JPMorgan Chase Bank, N.A   $
25,000,000 Mizuho Bank, Ltd.   $ 25,000,000 Barclays Bank PLC   $ 25,000,000

 

